Citation Nr: 0931045	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensably disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a knee disability.

5.  Entitlement to service connection for a leg disability, 
to include muscle spasms.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 22 to March 
21, 1991.  He also served on active duty for training from 
June 6 to September 9, 1976, and had service in the United 
States Army National Guard and the United States Army 
Reserve.

The Veteran was first denied service connection for chronic 
obstructive pulmonary disease and what was classified as a 
"nervous condition" in a January 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Service connection was also denied 
for a knee disability.  The Veteran did not appeal that 
decision.  

These matters come now before the Board of Veterans' Appeals 
(Board) on appeal from March 2006, January 2007, and 
September 2007 decisions by the Louisville RO.  In the March 
2006 rating decision, the RO denied the Veteran's petition to 
reopen his previously denied claims for service connection 
for chronic obstructive pulmonary disease and for a knee 
disability, finding that no new and material evidence had 
been presented.  The RO also denied the Veteran's claim for 
service connection for a psychiatric disability, treating the 
claim as an initial claim for posttraumatic stress disorder 
(PTSD) and denying it on the merits.  The RO further denied 
the Veteran's claim for service connection for a leg 
disability, to include muscle spasms.  In the January 2007 
decision, the RO denied the Veteran's claim for entitlement 
to TDIU, and in the September 2007 decision, the RO denied 
the Veteran's claim for a compensable rating for hearing 
loss.

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the Veteran's claims for service 
connection for chronic obstructive pulmonary disease, knee 
disability, and for a psychiatric disability, to include 
PTSD.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
these claims as claims to reopen.

In this instance, the Board notes that the United States 
Court of Veterans Claims (Court) has recently held that, 
although an appellant's claim identified PTSD without more, 
it cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors-including 
the claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

Here, although the Veteran filed his most recent claim 
seeking service connection for PTSD specifically, the Board 
notes that on multiple occasions the Veteran has referred to 
his claimed mental disability as a "nervous condition" or 
"depression."  The Board thus concludes that the Veteran is 
seeking service connection not solely for PTSD but more 
broadly for any psychiatric disability including, but not 
limited to, PTSD.  The Board thus finds that the Veteran's 
claim is more properly characterized as one for a psychiatric 
disability, to include PTSD.  The Board notes further that in 
the January 2004 rating decision discussed above, the RO 
previously denied a claim for any "nervous condition."  
Hence, the Board has also characterized the claim for service 
connection for a psychiatric disability as a claim to reopen.

In November 2007, the Veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2008).  Before the hearing was scheduled, however, the 
Veteran's representative from the Kentucky Department of 
Veterans Affairs submitted a letter to the Board in March 
2009 indicating that the Veteran no longer wished to have a 
hearing before the Board.  The Board acknowledges that in 
March 2009, the RO also received a letter from a service 
officer with the American Legion indicating that the Veteran 
was unable to attend the hearing scheduled for April 2009 but 
would like to have his hearing rescheduled.  The Board notes, 
however, that the Veteran is not represented by the American 
Legion, and no communication from the Veteran concerning a 
change in representation has been received by VA.  As such, 
the Board finds that the March 2009 letter from the Veteran's 
authorized representative, which post-dates the letter from 
the American Legion, is a valid withdrawal of the Veteran's 
request for a hearing and represents the most recently 
expressed intention.  Accordingly, the Board will treat the 
Veteran's request for hearing as withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).  

The decision below addresses the Veteran's petitions to 
reopen his previously denied claims of service connection for 
chronic obstructive pulmonary disease and for a psychiatric 
disability.  The decision also addresses the Veteran's claim 
for an increased rating for his service-connected hearing 
loss.  Consideration of the remaining claims on appeal, as 
well as of the merits of the Veteran's claim for service 
connection for a psychiatric disability, is deferred pending 
completion of the development sought in the remand that 
follows the decision.


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level III 
hearing acuity in the Veteran's right ear and Level III 
hearing acuity in the left ear. 

2.  In a January 2004 rating decision, the RO denied the 
Veteran's claims for service connection for chronic 
obstructive pulmonary disease and psychiatric disability.  
The Veteran did not appeal.

3.  Additional evidence associated with the claims file since 
the RO's January 2004 denial does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for chronic obstructive pulmonary disease.

4.  Evidence received since the January 2004 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for a psychiatric disability, and it 
raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.85, Diagnostic Code 6100 (2008).

2.  A January 2004 rating decision by the RO that denied the 
Veteran's claims for service connection for chronic 
obstructive pulmonary disease and for a psychiatric 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

3.  Evidence received since the RO's January 2004 decision 
relating to the Veteran's claim for service connection for 
chronic obstructive pulmonary disease is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2008). 

4.  Since the January 2004 denial of the Veteran's claim for 
service connection for a psychiatric disability, new and 
material evidence has been received; hence, the requirements 
to reopen the claim of service connection for a psychiatric 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through June 2005, September 2005, September 
2006, and March 2007 notice letters, the RO notified the 
Veteran of the legal criteria governing his claims and the 
evidence needed to support his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the June 2005, September 2005, 
September 2006, and March 2007 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2005, 
September 2005, September 2006, and March 2007 letters.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's increased rating claim was 
not fully satisfied prior to the initial unfavorable decision 
by the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
re-adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the May 2008 
notice letter that fully addressed all notice elements 
required by Vazquez-Flores, supra.  Specifically, the May 
2008 notice letter gave examples of the types of medical and 
lay evidence that the Veteran could submit or ask VA to 
obtain in support of his claim.  The May 2008 letter further 
informed the Veteran of what evidence was required to 
substantiate the claim, including the impact of his 
conditions on employment and daily life.  The letter further 
notified the Veteran that if an increase in his service-
connected disability was found, a rating from 0 percent to as 
much as 100 percent could be assigned based on the nature of 
the disability involved.  The letter further provided the 
Veteran with notice of the requirements for a higher rating 
under the diagnostic code relevant to his increased rating 
claim.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his increased 
rating claim and given ample time to respond.  The RO has 
also re-adjudicated the claim after the notice was provided 
by way of an October 2008 supplemental statement of the case 
(SSOC).  The Board further notes that although the Court has 
held in Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided VCAA-compliant notice that was followed 
by a re-adjudication of the Veteran's increased rating claim.  
The Board concludes that during the administrative appeal 
process the Veteran was provided the information necessary 
such that further action to provide additional notice would 
be merely duplicative of what has already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
Veteran was given the opportunity to respond following the 
May 2008 notice letter.  In addition, following the RO's 
issuance of the May 2008 notice letter, his increased rating 
claim was re-adjudicated in October 2008.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the notice requirements of the VCAA.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C.A. § 5103A(f) 
(West 2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claims has been 
accomplished.  Specifically, with regard to reopening the 
chronic obstructive pulmonary disease claim, the RO informed 
the Veteran of the requirements as set forth in 38 C.F.R. § 
3.156(a) by a notice letter in June 2005.  The notice letter 
provided the definition of "new and material" evidence.  
The Veteran was also told of the evidence and information 
necessary to establishing a claim for entitlement to service 
connection.  Specifically regarding VA's duty to notify, the 
Board finds that the June 2005 notice letter to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The June 2005 notice letter also notified the Veteran that, 
to be considered material, evidence he supplied must pertain 
to the reason his claim for service connection for chronic 
obstructive pulmonary disease was previously denied.  
Further, the June 2005 letter provided the Veteran specific 
notice of the element of service connection that was the 
basis for the prior denial of the Veteran's claim for service 
connection for chronic obstructive pulmonary disease.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the notice 
letters did not refer to criteria for assigning disability 
ratings or effective dates, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), the Veteran was notified of these 
issues via a March 2006 notice letter.  These questions are 
thus not now before the Board. The Board thus concludes that 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, v. Principi, 18 
Vet. App. 112 (2004).  Consequently, the Board does not find 
that the notice provided under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen the Veteran's claim for 
entitlement to service connection for a psychiatric 
disability, to include PTSD, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's application to reopen.  This is so because the 
Board is taking action favorable to the Veteran in reopening 
his service connection claim for a psychiatric disability, 
and the decision at this point poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 
(1992).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
Board concludes that there is no indication that any 
additional action is needed to comply with the duty to assist 
relative to the hearing loss and lung claims.  All available 
service treatment records as well as records of the Veteran's 
post-service treatment from both private and VA treatment 
providers have been associated with the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  The RO has sought the Veteran's service 
treatment records, but has been unable to procure any records 
from the Veteran's time on active duty or active duty for 
training beyond those records already associated with the 
Veteran's claims file.  The Board notes that the record is 
replete with documentation of the RO's efforts to obtain the 
Veteran's records.  All attempts have been unsuccessful, a 
fact of which the Veteran has been notified.  The RO entered 
a formal finding of unavailability in July 2003, pursuant to 
38 C.F.R. § 3.159(e) (2008), and has notified the Veteran of 
the efforts VA has made to obtain his records.  The Veteran 
was also notified in July 2003 that he is ultimately 
responsible for procuring the records and that his claims 
would be decided based on the evidence of record if the 
remaining service treatment records were unavailable.  The RO 
has further sought records of the Veteran's Social Security 
Administration disability benefits award but was informed in 
April 2008 that the records are unavailable.  The RO notified 
the Veteran of this in April 2008.  The Veteran has also been 
notified of alternative sources of service treatment records 
or other medical evidence. 

Further, in conjunction with the duty to assist, the Veteran 
was provided VA examinations in connection with his increased 
rating claim in April 2007 and October 2008, the reports of 
which are of record.  Although a VA examination was not 
provided in connection with the Veteran's chronic obstructive 
pulmonary disease claim, the Board notes that the duty to 
provide an examination does not apply to a claim to reopen a 
finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, the Veteran's 
claim for service connection for chronic obstructive 
pulmonary disease has not been reopened; thus, an examination 
is not required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A. Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Relevant evidence of record consists of report of VA 
examinations provided to the Veteran in April 2007 and 
October 2008, as well as treatment records from the Lexington 
VA Medical Center (VAMC).  The Veteran has also submitted 
written argument in support of his claim.

Documentation of the April 2007 VA examination reflects the 
Veteran's report that he has increasing difficulty hearing, 
especially in noisy environments.  Controlled speech 
discrimination testing conducted at the examination (Maryland 
CNC) revealed 80 percent speech recognition in the Veteran's 
right ear and 80 percent in his left ear.  Puretone 
audiometry testing found that the average puretone threshold 
was 43.75 decibels for the Veteran's right ear and 42.5 
decibels for his left ear.  The report from a second VA 
audiological examination in October 2008 reflects findings of 
92 percent speech recognition in the Veteran's right ear and 
84 percent in his left ear, based on Maryland CNC tests.  The 
average puretone threshold was found to be 45 decibels for 
the Veteran's right ear and 43.75 decibels for his left ear.  
Pertinent VAMC medical records also reflect that the Veteran 
was successfully fitted for bilateral hearing aids in October 
2006.  The Veteran has also submitted multiple statements in 
which he claims that his hearing has worsened, necessitating 
the use of hearing aids provided by the VAMC.

The Veteran's service-connected hearing loss has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 6100 for hearing loss.  The assigned 
evaluation for hearing loss is determined by mechanically 
applying the rating criteria to certified test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under 
Diagnostic Code 6100, ratings for hearing loss are determined 
in accordance with the findings obtained on audiometric 
examination.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz 
(cycles per second).  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set 
forth in the regulations, Tables VI, VIa, and VII are used to 
calculate the rating to be assigned.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

With respect to the hearing-loss claim on appeal, the most 
relevant evidence of record consists of a report of an April 
2007 VA audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
45
55
LEFT
20
25
40
45
60

Pure tone averages were 43.75 decibels for the right ear and 
42.5 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 80 percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's audiological evaluation 
in April 2007 to Table VI reveals no worse than Level III 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear.  Application of the above-noted findings to 
Table VII results in a 0 percent rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Similarly, testing from the 
Veteran's October 2008 VA examination, discussed above, 
revealed no worse than Level I hearing acuity in the right 
ear and Level II hearing acuity in the left ear, also 
resulting in a 0 percent rating under Table VII of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board must base its determination on the results 
of the pertinent April 2007 and October 2008 VA audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under 
these circumstances, the Board finds that for the entirety of 
the appeal period, the record presents no basis for 
assignment of a compensable rating for the Veteran's service-
connected hearing loss.  His hearing acuity has been no worse 
than level III in each ear, which equates to a noncompensable 
rating under Table VII.  

The above determination is based upon consideration of 
applicable rating provisions.  In particular, the Board notes 
that both VA examination reports describe the effects of the 
Veteran's hearing impairment on his daily life.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the 
examiners that the Veteran has trouble hearing and 
conversing, especially in situations where there is 
background noise.  Additionally, there is no showing that the 
Veteran's hearing loss reflects so exceptional or unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, his disability is accurately reflected 
by the schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Petition to Reopen Previously Denied Service Connection 
Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claims.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the Veteran's claims was the January 2004 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran asserts that he has chronic obstructive pulmonary 
disease and a psychiatric disability, to include PTSD, that 
are related to his active military service.  As a result, the 
Veteran contends that service connection is warranted.  The 
Board further notes some disparity in the adjudication of the 
Veteran's psychiatric disability claim.  Specifically, the 
Board notes that the Veteran's August 2005 claim was treated 
as an initial claim for service connection for PTSD.  As 
noted above, however, the Veteran was previously denied 
service connection for a "nervous condition" in a January 
2004 rating decision issued by the RO.  The January 2004 
decision specifically noted the Veteran's PTSD diagnosis when 
the claim was denied.  Here, although the Veteran filed his 
most recent claim seeking service connection for PTSD 
specifically, the Board notes that on multiple occasions the 
Veteran has referred to his claimed mental disability as a 
"nervous condition" or "depression."  The Board thus 
concludes that the Veteran is seeking service connection not 
solely for PTSD but more broadly for any psychiatric 
disability including, but not limited to, PTSD.  Clemons, 
supra.  The Board thus finds that the Veteran's claim is more 
properly characterized as one for a psychiatric disability, 
to include PTSD.  Hence, the Board has characterized the 
claim for service connection for a psychiatric disability, to 
include PTSD, as a claim to reopen.  Thus, in accordance with 
Clemons, VA must consider in the instant case whether the 
Veteran has any psychiatric disability, including PTSD, that 
is etiologically related to his military service.  As this 
issue has been previously denied, there must be new and 
material evidence sufficient to reopen before the merits of 
the claim are considered.

The claims at issue here were first considered and denied by 
the RO in a January 2004 rating decision.  The Veteran did 
not appeal that decision, which means that it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  In April 2005, the Veteran sought to reopen the 
previously denied claim of service connection for chronic 
obstructive pulmonary disease, and in August 2005, he sought 
to reopen the previously denied claim of service connection 
for a psychiatric disability.

Evidence added to the record since the January 2004 rating 
decision concerning the Veteran's claim of service connection 
for chronic obstructive pulmonary disease includes treatment 
the Veteran received from the Lexington VAMC as well as 
multiple statements from the Veteran.  Review of the newly 
submitted evidence reflects that the Veteran has been 
diagnosed with chronic obstructive pulmonary disease by his 
VAMC treatment providers and has sought ongoing treatment for 
the disability at the Lexington VAMC.  Records from an August 
2004 treatment visit reflect that the Veteran's VA physician 
identified the Veteran's disability specifically as chronic 
obstructive pulmonary disease "secondary to chronic exposure 
to [a] variety of irritant industrial chemicals."  Treatment 
records from the VAMC further reflect that on multiple 
occasions the Veteran has been instructed to stop smoking, as 
his smoking is both a cause and an exacerbating factor in his 
chronic obstructive pulmonary disease.  At a July 2008 
treatment visit, the Veteran was specifically informed that 
his chronic obstructive pulmonary disease had worsened "most 
likely due to smoking" and would "only worsen as [the 
Veteran] continues to smoke."  The Veteran has further 
submitted written statements in which he contends that he is 
disabled due to his chronic obstructive pulmonary disease, 
but he has not alleged a specific connection between his time 
in service and his current disability.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for chronic obstructive 
pulmonary disease has not been presented or secured, and the 
claim of service connection for chronic obstructive pulmonary 
disease may not be reopened.  The evidence is new in the 
sense that the VAMC treatment records were not previously 
before agency decision makers.  However, this evidence is not 
material for purposes of reopening the service connection 
claim.  Essentially, the new evidence fails to show an 
etiological link between the Veteran's current chronic 
obstructive pulmonary disease and his time in service.  In 
that connection, the Board acknowledges that the Veteran 
carries a current diagnosis of chronic obstructive pulmonary 
disease but notes that his treatment providers have 
consistently and specifically identified the causes of the 
chronic obstructive pulmonary disease as the Veteran's 
smoking habit and his long-term exposure to industrial 
chemicals in the workplace.  No treatment provider has 
provided any indication that the Veteran's chronic 
obstructive pulmonary disease is any way related to the 
Veteran's time in service or to any incident during the 
Veteran's period of active duty.  The Board thus concludes 
that the evidence associated with the file subsequent to the 
January 2004 rating decision is not material because it fails 
to offer a medical opinion addressing any possible 
etiological link between the Veteran's current chronic 
obstructive pulmonary disease and his time in service.  The 
new evidence merely shows what was already demonstrated by 
the evidence of record in January 2004.

In sum, the evidence received since the January 2004 RO 
decision is not material to the Veteran's claim of service 
connection for chronic obstructive pulmonary disease.  As 
noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened and must raise a reasonable possibility 
of substantiating the claim.  In this case, the evidence 
submitted by the Veteran does not provide any medical 
evidence addressing an etiological link between any current 
chronic obstructive pulmonary disease and his time in 
service.  Thus, none of the evidence raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.

The Board has also considered the assertions and testimony of 
the Veteran in support of his claim, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the diagnosis and etiology of a specific disability such as 
chronic obstructive pulmonary disease.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if such statements 
are new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence relating to the Veteran's claim of 
service connection for chronic obstructive pulmonary disease 
has not been received; hence, the requirements to reopen the 
claim of service connection for chronic obstructive pulmonary 
disease have not been met, and the appeal must be denied.  As 
new and material evidence to reopen the finally disallowed 
claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Turning to the psychiatric disability claim, after a review 
of the record, the Board finds that new and material evidence 
relating to the Veteran's claim of service connection for a 
psychiatric disability, to include PTSD, has been presented, 
and the claim of service connection for a psychiatric 
disability, to include PTSD, is thus reopened.  In 
particular, the Board looks to the Veteran's ongoing 
treatment at the Lexington VAMC, including specifically his 
August 2005 hospitalization for psychiatric difficulties.  
Records of that hospitalization include documentation of the 
Veteran's complaint that he has suffered from anxiety attacks 
since his time on active duty.  Treatment records from the 
August 2005 hospitalization also indicate that the Veteran 
was found to exhibit multiple symptoms of PTSD, which he 
related to having witnessed "disturbing things" while on 
active duty.  PTSD was to be ruled out, and treatment notes 
indicate that future PTSD evaluation was planned.  The 
Veteran has further received ongoing treatment at the VAMC 
for psychiatric disability, which has been variously 
diagnosed as depression or major depressive disorder and a 
mood disorder.

The Board finds that the new evidence, in the form of the 
August 2005 report of hospitalization and psychiatric 
treatment at the Lexington VAMC, is significant because it 
provides an indication that the Veteran may suffer from PTSD 
or another psychiatric disability related to his time on 
active duty.  Given that the RO denied service connection in 
its January 2004 decision on the basis that the Veteran did 
not suffer from a psychiatric disability linked to service, 
the Board finds that the information concerning both a 
possible diagnosis of PTSD and a possible etiological link 
between the Veteran's experiences in service and his current 
psychiatric disability constitutes new and material evidence 
relating to the Veteran's claim of service connection for a 
psychiatric disability, to include PTSD.  It is new because 
the evidence was not previously before VA decision makers.  
It is material because it offers a possible diagnosis of PTSD 
related to service and suggests an etiological link between 
the Veteran's experiences in service and his current 
psychiatric disorder.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
the Board finds that it raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence relating to the Veteran's claim 
for service connection for a psychiatric disability, to 
include PTSD-in the form of records of the Veteran's August 
2005 psychiatric hospitalization at the Lexington VAMC-has 
been submitted, the Board finds that the criteria for 
reopening the claim for service connection for a psychiatric 
disability, to include PTSD, have been met.


ORDER

Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensably disabling, is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for chronic obstructive pulmonary 
disease has not been received, the appeal of this issue is 
denied.

New and material evidence to reopen the claim of service 
connection for a psychiatric disability, to include PTSD, has 
been received; to this limited extent, the appeal is granted.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims of service connection for a psychiatric 
disability, to include PTSD, and a leg disability, to include 
muscle spasms.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  If an organic disease of the nervous system-such as 
may cause restless leg syndrome-becomes manifest to a degree 
of 10 percent or more during the one-year period following a 
Veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Regarding in-service stressors, the Board notes that the 
Veteran's lay testimony alone (in the absence of clear and 
convincing evidence to the contrary) may establish the 
occurrence of a claimed in-service stressor if:  (1) the 
evidence established that the Veteran engaged in combat with 
the enemy; (2) the claimed stressor is related to that 
combat; and (3) the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as having had anxiety attacks or 
leg cramps during and since his time in service.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he cannot 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current disability.  See id.   

A review of the Veteran's claims file reflects that the 
Veteran has not provided information regarding his claimed 
in-service stressor.  The RO contacted the Veteran to clarify 
his in-service stressors but did not receive a response from 
the Veteran and thus did not attempt to seek verification of 
any alleged stressors.  The Board notes, however, that the 
Veteran has reported to his treating VA physician that he 
experienced "disturbing things" while on active duty and 
has told a private treatment provider that he has nightmares 
of "war."  The Board finds that further action is required 
by the agency of original jurisdiction (AOJ) to elicit from 
the Veteran information concerning his claimed in-service 
stressors.  On remand, the AOJ must explain to the Veteran 
what constitutes a valid stressor and must request that the 
Veteran provide specific information concerning his claimed 
in-service stressor or stressors.  Once any such information 
has been obtained from the Veteran, the AOJ must request that 
the United States Army and Joint Services Records Research 
Center (JSRRC) undertake research to verify the occurrence of 
any claimed incidents.  Specifically, the AOJ should prepare 
a report detailing any stressors identified by the Veteran 
and contact the JSRRC, and any other appropriate source(s), 
for verification of the claimed stressor or stressors. 

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any complaints of or treatment for 
symptoms of PTSD or any other psychiatric disorder.  Post-
service medical records, however, reflect that several VA 
medical professionals have identified the Veteran as 
suffering from various psychiatric disabilities.  In that 
connection, the Veteran's claims file contains a treatment 
note from his hospitalization in August 2005 in which the 
examining physician listed the Veteran's diagnosis as 
dissociative disorder with a provisional diagnosis of PTSD.  
Further notes from the Veteran's August 2005 hospitalization 
indicate that he displayed "multiple" symptoms of PTSD and 
was scheduled to undergo PTSD evaluation but requested 
discharge before the testing could be completed.  The Veteran 
was noted to complain of experiencing anxiety attacks 
beginning during his time on active duty and told his 
treating physician that he witnessed "disturbing things" 
while in service.  

The Veteran was also assigned a diagnosis of PTSD and 
depressive disorder by a private physician in August 2003.  
At that visit, the physician noted that the Veteran 
complained of depression, anxiety, irritability, and 
"nightmares about war."  Notes from the Veteran's ongoing 
treatment at the Lexington VAMC also reflect that he has 
sought ongoing treatment at that facility for psychiatric 
problems, variously diagnosed as depression, major depressive 
disorder, and mood disorder.

In light of the Veteran's current contentions and the 
assessments discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has PTSD or other psychiatric disability related to his 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  The Board will therefore remand to afford the 
Veteran a VA examination in order to obtain a current 
diagnosis based on both examination and a review of his 
claims file.  Specifically, the Veteran must be afforded a 
psychiatric evaluation to include particular attention to the 
rule-out PTSD diagnosis assigned to him at his August 2005 
hospitalization at the Lexington VAMC, as well as the 
Veteran's ongoing treatment for depression and other 
psychiatric disorders at the VAMC.  In the report, the 
examiner must address the provisional nature of the PTSD 
diagnosis, as well as the relationship between any diagnosed 
PTSD and any in-service stressor identified by the Veteran.  
The examiner must further provide a diagnosis of any other 
psychiatric disability from which the Veteran suffers and 
must opine as to the medical probabilities that any such 
disability is etiologically linked to the Veteran's military 
service.

Concerning the Veteran's claim of service connection for a 
leg disability, to include muscle spasms, the Board notes 
that every veteran who served in the active military, naval, 
or air service after December 31, 1946, shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records and treatment records from the 
Lexington VAMC and private treatment providers.  Review of 
the Veteran's service treatment records reflects that the 
Veteran responded "Yes" when asked if he suffered from 
cramps in the legs on both his January 1991 entrance report 
of medical history and his March 1991 separation report of 
medical history.  On his January 1991 report of medical 
history, the Veteran's examining physician recorded that the 
leg cramps were "exercise induced" but did not provide a 
diagnosis.  Since that time, the Veteran has made multiple 
complaints to his VA treatment providers of pain and cramping 
in his legs.  He underwent a sleep study at the Lexington 
VAMC in June 2006, at which time he was diagnosed with 
restless leg syndrome.  He has received ongoing treatment for 
the disability since that time.  

Here, although treatment records at the time of the Veteran's 
entry into active duty in January 1991 document the Veteran's 
report of suffering from leg cramps, which the examining 
physician stated were "exercise induced," the Board notes 
that the only evidence of such a medical history is the 
Veteran's own statements.  Notwithstanding the indication 
from the Veteran's examiner at his January 1991 entry into 
active duty that the Veteran did suffer from leg cramps that 
predated his entry into service, the Board finds that this 
medical history is based solely on the Veteran's own report, 
and not on any medical evidence to suggest that he did in 
fact suffer from a diagnosed leg disability prior to entering 
active duty.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that restless leg syndrome 
existed prior to service and was not aggravated by such 
service.  The Court has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  
Because the January 1991 service examiner did not assign a 
diagnosis to the Veteran's reported leg cramps, noting only 
that the cramps were "exercise induced," the Board 
concludes that no diagnosis of restless leg syndrome or any 
other leg disability was noted on the Veteran's entry onto 
active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As noted above, the Veteran's separation report of medical 
history, dated in March 1991, reflects that he responded 
"Yes" when asked whether he suffered from cramping in his 
legs.  Since that date, he has repeatedly complained to both 
private and VA treatment providers of pain and cramping in 
his legs and was diagnosed with restless leg syndrome in June 
2006.  He has sought ongoing treatment for that disability 
since that time.  As noted above, VA's duty to assist 
includes affording the claimant an examination or obtaining a 
medical opinion when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the 
record is insufficient to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he suffered 
from leg cramps during service that have continued to the 
present.  The Board notes that the Veteran is qualified, as a 
lay person, to report that he suffered pain during service 
that has continued to the present.  See Savage, 10 Vet. App. 
at 495.  However, he is not competent to provide a medical 
opinion as to the onset of any current disability.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
Veteran's service treatment records reflect that he 
complained at his March 1991 separation report of medical 
history of leg cramps, and he has stated that he has had leg 
pain that has continued and worsened since his period of 
active duty.  As the Veteran is competent to testify to 
observable facts, such as in-service pain and the continuity 
of symptoms from his time in service to the present, but is 
not competent to testify as to etiology of a current 
disability, the Board finds that there is insufficient 
competent medical evidence on file to make a decision on this 
issue and must therefore remand to obtain a medical 
examination and nexus opinion regarding the etiology of the 
Veteran's currently diagnosed restless leg syndrome.  See 
McLendon, 20 Vet. App. 79.  

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the Veteran's period of service and his currently 
diagnosed restless leg syndrome, the AOJ must arrange for the 
Veteran to undergo examination.  The examination must address 
the nature and etiology of the Veteran's restless leg 
syndrome, or any other diagnosed leg disability, and any 
medical opinion offered must be based upon consideration of 
the Veteran's complete documented history and assertions 
through review of the claims file.  In opining as to whether 
the Veteran's currently diagnosed restless leg syndrome or 
any other diagnosed leg disability is related to his time in 
service, the examiner must pay particular attention to the 
Veteran's assertions of continuity of symptomatology since 
service.  The examiner must include a well-reasoned medical 
opinion addressing the nature and etiology of the Veteran's 
diagnosed restless leg syndrome or any other diagnosed leg 
disability and the medical probabilities that any diagnosed 
disability is related to the Veteran's time in service.  The 
Veteran's March 1991 complaints of leg cramps at the time of 
his separation from active duty and his June 2006 diagnosis 
of restless leg syndrome must be specifically addressed in 
the context of any negative opinion related to the Veteran's 
claimed disability.  Such examination is needed to fully and 
fairly evaluate the claim for service connection.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).

Concerning the Veteran's claim of entitlement to a TDIU, the 
Board notes that, because the outcome of the Veteran's claims 
of service connection for a psychiatric disability, to 
include PTSD, and a leg disability, to include muscle spasms, 
may have a bearing on the Veteran's entitlement to a TDIU 
rating, it follows that any Board action on the claim would 
be premature.  The Board thus finds that, on remand, the 
claim for TDIU must be re-adjudicated.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

With regard to the issue of the Veteran's petition to reopen 
his previously denied claim for service connection for a knee 
disability, the Board notes that the RO informed the Veteran 
via a March 2006 rating decision that it had denied the 
petition, finding that no new and material evidence had been 
submitted.  In a March 2007 statement, the Veteran expressed 
disagreement with the denial of his petition to reopen the 
previously denied claim.  The Board finds that the March 2007 
statement represents a timely notice of disagreement.  See 
38 C.F.R. § 20.201 (2008).  The Board acknowledges that the 
RO informed the Veteran in a March 2008 letter that it had 
interpreted a second March 2007 notice of disagreement as not 
including the question of the petition to reopen the 
previously denied claim.  However, the Board reads the 
statement submitted by the Veteran's representative on March 
6, 2007, to clearly indicate that the Veteran wished to 
appeal "ALL issues on [the] rating decision dated 
03/09/06."  The RO appears to have interpreted a report of 
telephone contact with the Veteran later in March 2007, in 
which he stated that he wished to appeal the "legs" issue, 
as excluding from appellate consideration the question of the 
Veteran's petition to reopen his previously denied knee 
disability claim.  However, the Board finds the March 6, 
2007, letter controlling; the Veteran's subsequent March 2007 
statement is not sufficiently specific to constitute a 
withdrawal of the properly initiated appeal.  The RO has not 
issued a statement of the case on the issue, and as a result 
no appeal has been perfected.  The United States Court of 
Appeals for Veterans Claims has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency must explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter 
must specifically request that the 
Veteran provide information concerning 
any in-service stressors that he 
believes led to his claimed PTSD.  The 
letter must clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

2.  Following any additional responses 
received from the Veteran concerning 
his claimed in-service stressors, a 
letter must be prepared asking JSRRC, 
or other appropriate agency, to provide 
any available information that might 
corroborate the Veteran's alleged in-
service stressors.  JSRRC or other 
selected agency should be provided with 
a description of all alleged stressors 
identified by the Veteran, as well as 
copies of any relevant documents and/or 
any statements made by the Veteran or 
any information contained therein.  Any 
additional action suggested by any 
researcher should be accomplished.

3. After receiving a response from 
JSRRC (and any other contacted entity) 
and associating with the claims file 
all available records and/or responses 
received pursuant to the above-
requested development, the AOJ must 
schedule the Veteran for VA psychiatric 
examination and notify him that failure 
to appear for an examination as 
requested, and without good cause, 
could adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).  The entire 
claims file must be reviewed by the 
examiner.

Psychological testing must be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
must thereafter review the Veteran's 
claims file and test results, examine 
the Veteran, and provide an opinion as 
to whether the Veteran has 
symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner must identify the specific 
stressor underlying any diagnosis of 
PTSD and should comment upon the link 
between the current symptomatology and 
the Veteran's claimed in-service 
stressor.  

In addition to an opinion regarding 
PTSD, the examiner must provide an 
opinion as whether it is at least as 
likely as not (i.e., there is at least 
a 50 percent probability) that the 
Veteran has any other current 
psychiatric disability that is related 
to his military service.  Consideration 
should be given to the Veteran's 
records of ongoing psychiatric 
treatment with both VA and private 
treatment providers.  A complete and 
well-reasoned opinion must be provided 
for each psychiatric disability 
diagnosed.  All examination results, 
along with the complete rationale for 
the opinions provided, to include 
citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, must be set forth.

4.  The Veteran must also be scheduled 
for a VA examination concerning his 
claimed leg disability and advised by the 
AOJ that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The Veteran's claims file, including a 
copy of this REMAND and any records 
associated with the file pursuant to the 
instructions herein, must be made 
available to and reviewed by the 
examiner.  The report of the examination 
must include discussion of the Veteran's 
documented medical history and 
assertions.  The examiner must elicit a 
thorough and complete history from the 
Veteran.  All appropriate tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail.

On examination, consideration should be 
given to the evidence of record, 
including those records in 1991 
reflecting the Veteran's complaints of 
leg cramps at the time of his separation 
from active duty, and his ongoing post-
service complaints of leg cramping and 
pain and his June 2006 diagnosis of 
restless leg syndrome.  The examiner must 
provide a complete and well-reasoned 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the current 
disability was caused by or had its onset 
during the Veteran's military service or 
was worsened during the Veteran's service 
from January 1991 to March 1991.

5.  After the requested examinations 
have been completed, the reports must 
be reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, it must be 
returned to the examiner.

6.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  In 
particular, prior to adjudicating the 
Veteran's claim for a TDIU, the AOJ 
must adjudicate the Veteran's claims 
for service connection for a 
psychiatric disability, to include 
PTSD, and a leg disability, to include 
muscle spasms.  Both the Veteran's 
service-connected hearing loss and 
tinnitus and any disability for which 
he is granted service connection 
pursuant to this remand must be 
considered in the re-adjudication of 
the Veteran's claim for a TDIU.

7.  If any benefit sought on appeal is 
not granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

8.  The Veteran and his representative 
must be sent a statement of the case 
concerning the Veteran's petition to 
reopen a previously denied claim for 
service connection for a knee 
disability.  If, and only if, the 
Veteran perfects his appeal by 
submitting a timely substantive appeal, 
that claim should be returned to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


